Russell A. Bustamante, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, RespondentBustamante v. Comm'rDocket No. 2035-03SUnited States Tax Court2003 U.S. Tax Ct. LEXIS 46; August 20, 2003, Entered*46 For PETITIONER: Russel A. Bustamante, Covina, CA; By: James A. Nelson, Los Angeles, CA.Thomas B. Wells, Judge.Thomas B. WellsDECISIONPursuant to the agreement of the parties in the above-entitled case, it isORDERED AND DECIDED: That there is no deficiency in income tax due from, nor overpayment income tax due to the petitioner for the taxable year 2000./s/ Thomas B. WellsJudgeEntered: AUG 20 2003